DETAILED ACTION
Claims 1, 4-8, 11-15 and 21-27  are pending as amended on 1 August 2022, claims 16 and 19-20 are withdrawn from consideration.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments have been entered and fully considered.

Response to Amendment and Arguments
Applicant’s amendment overcomes the rejection of claim 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. The rejection has been withdrawn.
Applicant’s arguments have been fully considered but are not persuasive. 
Applicant argues that instant  Tables 1-5 show unexpected enhanced friction reducing effect of combination of  TTPC, a copolymer of acrylamide  and acrylic acid and PQ. The  examiner acknowledges that Tables 1-5 show slightly better friction reduction, i.e., up to 2% more reduction at 1000 ppm polymer concentration compared to the control.  However, Kramer discloses that slime formed by microorganisms in oil and gas filed water systems may cause increased frictional resistance ([0005]).  Thus one of ordinary in the art would expect that elimination of microorganisms would reduce friction resistance due to slime.  Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent and that the results are of a significant practical advantage. Exparte The NutraSweetCo. 19 USPQ2d 1586 (Bd. Pat. App.& Inter. 1991). MPEP716.02(a).  
Further,  the results of instant Tables 1-5 are  from  a particular polymer friction reducer in a concentration of 500 ppm or 1000 ppm, a concentration of TTPC& PQ at 10, 20 or 30 ppm,  however, the claims are directed to a broad range of copolymer friction reducers without specifying the  concentrations.  Thus  Applicant’s showing is not commensurate in the scope with the claims. MPEP 716.02(d) states: Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See also In re Peterson, 315 F.3d 1325, 1329-31,65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003); In re Grasselli, 713 F.2d 731,741,218 USPQ 769, 777 (Fed. Cir. 1983).
	Applicant argues that Robb teaches away from the use of a cationic compound in combination with an anionic friction-reducing polymeric compound.  The examiner disagrees.  The examiner acknowledges that paragraph {0046] of Robb discloses that friction reduction effect is destroyed when the cationic surfactant is added without a compatibilizer, however, Robb expressly discloses that “the methods of the present invention comprise: providing a fracturing fluid comprising an aqueous base fluid and a controlled wetting system that comprises: a friction reducing polymer having a charge, a surfactant having an opposite charge, and a compatibilizer; and introducing the treatment fluid into at least a portion of a subterranean formation at a rate and pressure sufficient to create or enhance at least one or more fractures in the subterranean formation” ([0009], emphasis added by the examiner), and  exemplifies compatibility of cationic surfactant and anionic friction reducing agents ([0026] and Table 1).   Thus contrary to Applicant’s assertion , Robb expressly teaches combination of a friction reducing polymer having a charge and a compound  having an opposite charge  at least in the presence of a compatibilizer . 
Applicant argues that one of ordinary skill in the art would not know which compatibilizer of Rob would work with TTPC.   However, Robb expressly discloses that the well treatment fluid may comprise a biocide including a phosphonium quaternary compounds and quaternary amines ([0035]), and  alkyliminodipropionate is among the suitable compatibilizers listed ([0021] and [0031]).  Kramer teaches that a highly efficacious biocide for oil and gas field systems  comprises an aqueous mixture of tri n-butyl n-tetradecyl phosphonium chloride, poly(oxyethylene(dimethyliminio)ethylene(dimethyliminio)ethylene dichloride and an alkyl iminodipropionate amphoteric surfactant ([0002], [0058], [0074], [0076], [0082] [0084] and [0086]). One  of ordinary skill in the art would have reasonable basis to expect that the  phosphonium and  alkyliminodipropionate based  biocide  of Kramer would work  to provide enhanced biocide efficacy in the treatment fluid of Robb (Kramer, [0002] and [0164]).
Applicant further argues that Exhibit A  provides external evidence that TTPC would not be compatible with an anionic friction reducer, however, Kramer teaches a mixture of TTPC, poly(oxyethylene(dimethyliminio)ethylene(dimethyliminio)ethylene dichloride and an alkyl iminodipropionate amphoteric surfactant ([0002], [0058], [0074], [0076], [0082] [0084] and [0086]).  Thus Applicant fails to  compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. 
Applicant asserts the claimed molecular weight of the acrylamide  and acrylacid copolymer is an inventive selection, however, Applicant fails to provide evidence to support the criticality of the molecular weight. Robb expressly discloses the friction reducer polymer comprise acrylamide/acrylic acid copolymer ([0024] and [0044]).  Robb further discloses that “Generally, friction reducing copolymers having higher molecular weights may be needed to provide a desirable level of friction reduction. For example, in some embodiments, the weight average molecular weight of the friction reducing copolymers may be in the range of from about 1,500,000 to about 20,000,000” ([0028]), which overlaps with the claimed molecular weight of from 12 million thus a prima facie case of obviousness exists. In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.1.   
Applicant argues that it would not be obvious to use the claimed amount of polymer friction reducer as required by claim 25.  The examiner notes that Robb teaches the friction reducing polymer  is present in an amount of 0.05 to 0.3 wt.% ([0028] and [0029]), i.e., 500 ppm to 3000 ppm, which meets the claimed amount. 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness. Therefore the rejection over Robb in view of Kramer is maintained.

Double Patenting
Claims 1, 4-8, 11-15  and  21-27 stand, rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4,  6, 7 and 10-13 of U.S. Patent No.10214684.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to a well treatment fluid of same phosphonium compound, polymer friction reducer  and surfactant  in the same amount or a  method of modifying a well treatment fluid with the same  phosphonium compound, polymer friction reducer  and surfactant, and further require a reduction of the friction of the treated well treatment fluid, thus fully anticipates the instant claims. 

Claim Rejections - 35 USC § 103
Claims 1, 4-8, 11-15 and 21-27   stand rejected under 35 U.S.C. 103 as being unpatentable over Robb in view of Kramer.
Regarding claims 1, 4-8, 11-15, 21 and 26, Robb teaches a well treatment fluid comprises an aqueous base fluid added with a friction reducing polymer ([0008], [0009]), a biocide including a phosphonium quaternary compounds ([0035]), and amphoteric surfactants such as alkyliminodipropionate ([0021] and [0031]); wherein the friction reducing polymer comprises copolymers of acrylamide and acrylic acid ([0024] and [0044]) and has a molecular weight in the range of 1,500,000 to about 20,000,000([0026] and [0028]), which overlaps with the claimed molecular weight of from 12 million thus a prima facie case of obviousness exists. In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.1.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP
2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Alter, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Robb does not expressly discloses the instantly claimed TTPC phosphonium, the poly(oxyethylene(dimethyliminio)ethylene(dimethyliminio)ethylene dichloride  or the combination of poly(oxyethylene(dimethyliminio)ethylene(dimethyliminio)ethylene dichloride and alkyl iminodipropionate, neither the amount of the TTPC phosphonium.
Kramer teaches that a biocide effective for oil and gas field water systems comprises an aqueous mixture of tri n-butyl n-tetradecyl phosphonium chloride, poly(oxyethylene(dimethyliminio)ethylene(dimethyliminio)ethylene dichloride and an alkyl iminodipropionate amphoteric surfactant ([0002], [0058], [0074], [0076], [0082] [0084],  [0086], [0103] and [0158]), and the biocide composition is added in a combined amount of 1 to 50 parts per million ([0177),  wherein the weight ratio of TTPC phosphonium to  poly(oxyethylene(dimethyliminio)ethylene(dimethyliminio)ethylene dichloride maybe  1:1 to 2:1 ([0170]-[0172] and [0175]), thus the amount of TTPC Phosphonium is about 1 to  33 ppm, which overlaps with the claimed amount of at least 5 ppm. 
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to add the aqueous biocide composition  and amount of Kramer in the treatment fluid of Robb. The rationale to do so would have been the motivation provided by the teachings of Kramer that to do so would predictably provide enhanced efficacy ([0002] and [0164]), and further since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a biocide. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
Thus  the amount  of TTPC phosphonium  overlaps with the claimed amount of at least 5ppm, and a prima facie case of obviousness exists. In re Wertheim, 541 f. 2d 257,191 USPQ90(CCPA 1976). See MPEP 2144.05.1.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Alter, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 22,  Robb teaches the aqueous base fluid comprises a brine ([0018]).
Regarding claim 23,  Robb teaches the aqueous base fluid comprises water in an amount of about 75% to about 99.9% ([0018]), which overlaps with the claimed amount of at least 90 wt.%  and a prima facie case of obviousness exists. In re Wertheim, 541 f. 2d 257,191 USPQ90(CCPA 1976). See MPEP 2144.05.1.
Regarding claims 24, 25 and 27,  Robb teaches the friction reducing polymer  is present in an amount of 0.05 to 0.3 wt.% ([0028] and [0029]), i.e., 500 ppm to 3000 ppm, which meets the claimed amount. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766